Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTANTS TO: Grow Condos, Inc. As independent registered certified public accountants, we hereby consent to the incorporation by reference in this Registration Statement on Form S-8, of our report, which includes an explanatory paragraph regarding the substantial doubt about the Company's ability to continue as a going concern, dated October 9, 2015 included in Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.)Annual Report on Form 10-K for the year ended June 30, 2015, and to all references to our Firm included in this Registration Statement. /s/ Scrudato & Co., PA, Scrudato & Co., PA Califon, NJ December 9, 2015
